t c memo united_states tax_court jean claude guerrier petitioner v commissioner of internal revenue respondent docket no filed date jean claude guerrier pro_se stephen r takeuchi for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the issues for decision are whether petitioner is entitled to claim a dependency_exemption for chanda a jesula - chanda whether petitioner is entitled to claim head_of_household filing_status and whether petitioner is entitled to an earned_income_credit eic some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in tampa florida when the petition in this case was filed petitioner claimed head_of_household filing_status on his federal_income_tax return petitioner also claimed a dependency_exemption for chanda and made a claim for an eic on which he listed chanda as his qualifying_child petitioner concedes that he is not chanda’s biological father instead petitioner described chanda as a foster_child on his federal_income_tax return petitioner reported adjusted_gross_income of dollar_figure respondent determined that petitioner is not entitled to head_of_household filing_status the dependency_deduction for chanda or an eic sec_152 defines dependent to include an individual over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer if the individual has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household these limitations are applicable in the case of a foster_child claimed as a dependent see sec_152 to demonstrate entitlement to the dependency_exemption a taxpayer must substantiate the amount that he contributed toward the support of the claimed individual and the total amount spent in support of the claimed individual see 44_tc_783 petitioner contends that in he gave money to chanda’s mother carola jesula for chanda’s support petitioner did not have legal custody of chanda during moreover chanda did not reside in petitioner’s home during rather petitioner concedes that chanda resided with her mother during accordingly petitioner’s home was not chanda’s principal_place_of_abode during petitioner’s testimony also does not establish the amount that he contributed toward the support of chanda or the total amount spent in support of chanda on the basis of the foregoing we hold that petitioner is not entitled to claim chanda as a dependent for petitioner is not entitled to head_of_household filing_status for a taxpayer may be considered a head_of_household if and only if the taxpayer is not married at the close of the taxable_year and maintains as his or her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode for an unmarried descendant of the taxpayer or for another person who is a - dependent of the taxpayer if the taxpayer is entitled a deduction for the taxable_year for that other person under sec_151 see sec_2 a and as we discussed above petitioner concedes that chanda is not his child and did not reside in his home during accordingly we hold that petitioner is not entitled to claim head_of_household filing_status for petitioner claimed an eic in the amount of dollar_figure on his federal_income_tax return in claiming the bic petitioner listed chanda as a qualifying_child sec_32 generally provides an eligible_individual with an eic against his or her income_tax_liability however sec_32 limits the amount of credit allowable to a taxpayer sec_32 provides limitation --the amount of the credit allowable to a taxpayer under paragraph for any taxable_year shall not exceed the excess if any of-- a the credit percentage of the earned_income amount over b the phaseout percentage of so much of the modified_adjusted_gross_income or if greater the earned_income of the taxpayer for the taxable_year as exceeds the phaseout amount in the case of an eligible_individual with no qualifying_child for the applicable credit percentage and the phaseout percentage are the earned_income amount is dollar_figure and the phaseout amount is dollar_figure see sec_32 accordingly an - - eligible_individual with no qualifying children is not entitled to the earned_income_credit for if his adjusted_gross_income is greater than dollar_figure see sec_32 and b see also revproc_96_59 1996_2_cb_392 respondent determined that in petitioner did not have any qualifying children and that pursuant to the limitation contained in sec_32 he is not entitled to an eic for a qualifying_child is defined among other things as a son or daughter stepchild or foster_child of the taxpayer ora descendant of such a person having the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and who meets the age requirements contained in sec_32 c see sec_32 as discussed above petitioner is not chanda’s biological father moreover petitioner conceded that chanda did not reside in his home during accordingly we hold that petitioner is not entitled to an eic for decision will be entered for respondent
